Citation Nr: 1331745	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  09-17 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for bipolar disorder, currently rated as 70 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to November 1967.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The April 2008 rating decision confirmed and continued a 50 percent disability rating then in effect for the service-connected bipolar disorder (which had been effective from June 22, 1988).  During the course of the appeal the RO, in a January 2012 rating decision, assigned a 70 percent disability evaluation, effective from November 29, 2007 (the date of receipt of the Veteran's increased rating claim).  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter therefore remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

When the case was last before the Board in August 2012, the issue of entitlement to a rating in excess of 70 percent for bipolar disorder was denied.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the Court issued an Order granting a Joint Motion for Remand, which served to vacate the Board's August 2012 decision and remand the issue back to the Board for compliance with the Joint Motion for Remand.

In June 2013 the Veteran submitted additional medical evidence along with a waiver of first consideration of this evidence by the RO.  As such, the Board may proceed with the appeal.  38 C.F.R. § 19.9(d)(3) (2012). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the Veteran's claim for an increased evaluation, in a May 2009 statement received along with the Veteran's May 2009 VA Form 9 the Veteran asserted that his bipolar disorder has rendered him unemployable.  Accordingly, the issue of whether a TDIU rating is warranted is currently before the Board.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The March 2013 Joint Motion for Remand indicates that the Board did not provide adequate reasons and bases for its determination that the Veteran's bipolar disorder did not warrant a 100 percent rating.  

In June 2013 the Veteran submitted a private Employability Evaluation, which indicates that the Veteran's bipolar disorder has rendered him unemployable since February 13, 2004.  It notes that the Veteran reported being limited in terms of understanding and remembering short and simple instructions and being markedly limited for understanding detailed instructions.  The private psychologist who conducted the evaluation concluded that the Veteran needs some level of supervision to sustain an ordinary routine, or to work with or around others without becoming distracted by them, and that he therefore may need "supportive employment," a level inconsistent with regular competitive employment.  The examiner indicated that the Veteran obtained a bachelor's degree and a master's degree, but only listed the Veteran's job as a high school teacher in the last 15 years.  In terms of social impairment, the June 2013 private evaluation reflects that the Veteran rated himself as moderately limited in terms of maintaining socially appropriate behavior; however, he also stated that he was unable to successfully maintain relationships.  He further stated that even the few people that he considered friends are turned off by him.  

A review of the claims file indicates that the most recent VA examination was conducted in December 2011.  The report of that examination indicates that the Veteran lived with his girlfriend .  The Veteran reported working on the house, calling friends, and generally staying busy.  As such, the June 2013 private evaluation shows a worsening of the Veteran's social impairment.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  Therefore, based upon this information and the fact that it has been almost two years since the last VA examination was scheduled, a remand is necessary so that a new VA examination can be scheduled.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

With regard to occupational impairment, the Board finds that additional development is also required.  In this regard, despite the June 2013 private psychologist indicating that the Veteran's claims file was reviewed and the Veteran was unable to obtain and maintain a substantially gainful occupation since February 13, 2004, a December 2004 VA mental health individual appointment note reflects the Veteran's statement that he was doing security work and was regularly substitute teaching.  

A May 2005 private psychological assessment contained in the Social Security Administration (SSA) disability records notes that the Veteran seemed to understand complex instructions, and likely could recall moderately complex ones.  He also seemed able to concentrate and persist on moderately complex tasks, unless overcome by fatigue due to his nonservice-connected chronic fatigue syndrome.  

April and 2007 October 2007 VA treatment records note that the Veteran still substitute teaches and that he had taught special education classes in summer school.  

A May 2008 VA mental health nurse intake note indicates that the Veteran has been working as a substitute teacher in the school system at the junior high school level.  It was also noted that he does some light carpentry work.  

A January 2008 VA treatment record notes that the Veteran would be working in Florida until about the middle of February.  

A May 2008 VA treatment record notes that the Veteran was still substitute teaching.

A September 15, 2008 VA mental health individual note indicates that the Veteran still substitute teaches.  The Veteran was referred to vocational rehabilitation specialists.  A September 15, 2008 VA addendum note indicates that the Veteran wanted his VA physician to say that he is unemployable so that he can appeal to get his VA benefits increased.

An October 2009 VA treatment record notes that the Veteran couldn't find substitute teaching jobs, so he does light carpentry work.  

At the November 2009 VA examination, the Veteran reported that he had problems with substitute teaching after 2004 because he would become moody and short with people, such that there were eight or nine schools that would not call him back.  It was noted that he does part time carpentry work about 10 to 20 hours a week.  

An April 2010 VA treatment record contained in the Veteran's Virtual VA claims file notes that the Veteran couldn't find substitute teaching jobs, so he does light carpentry work.  The Veteran denied problems with work or unemployment.

A September 2010 VA treatment record contained in the Veteran's Virtual VA claims file notes that the Veteran does some substitute teaching.

A July 2011 VA treatment record contained in the Veteran's Virtual VA claims file notes that the Veteran was living with a lady friend.  It was also noted that he does photography and light finish carpentry work.

A September 2011 VA treatment record contained in the Veteran's Virtual VA claims file notes that the Veteran keeps busy and does photography and light finish carpentry work.

A November 2011 VA treatment record contained in the Veteran's Virtual VA claims file notes that the Veteran was living with a lady friend.  It was also noted that he does photography and light finish carpentry work.

VA Forms 21-4192, completed by two public school systems, do not indicate that the Veteran had difficulties with employment.  The March 2010 form completed by Springfield Public Schools indicates that the Veteran last worked in December 2006 and that the reason for him not working was that it was unknown if he quit, but that substitutes were outsourced to Kelly Services in January 2007.  The March 2010 form completed by Joplin Public Schools indicates that the Veteran last worked in March 2004 and that the reason for him not working was because he was moving out of state.

In a February 2012 VA Form 21-4138, the Veteran indicated that he was terminated by the Springfield Public School System and the Joplin Public School System.  The Veteran indicated that he appealed the Springfield Public School termination on two occasions but both appeals were rejected.

As noted in the Introduction, during the pendency of the Veteran's claim for an increased evaluation for his bipolar disorder, he asserted that his service-connected bipolar disorder renders him unemployable.  Accordingly, a Rice-type TDIU claim has been raised by the record and is before the Board as a component of his claim for an increased evaluation.  Rice, 22 Vet. App. 447 (2009).  Because the Rice-type TDIU claim is considered a component of the Veteran's claim for an increased evaluation, if granted, the effective date of the TDIU award may be assigned from November 29, 2006, one year before he filed his increased evaluation claim if the evidence of record shows that the Veteran's service-connected bipolar disorder rendered him unable to secure and follow a substantially gainful occupation as per 38 C.F.R. §§ 4.16(a) or (b).  38 C.F.R. § 3.400(o)(1), (2) (2013). 

In a statement received by VA on May 18, 2009, along with his VA Form-9, the Veteran asserted that his bipolar disorder rendered him unemployable.  In a May 2010 rating decision, the RO denied the claim of entitlement to TDIU, indicating that the Veteran did not meet the schedular requirement for entitlement to TDIU and because the Veteran had not been found unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  

In the January 2012 rating decision which granted an increased rating of 70 percent for bipolar disorder, effective November 29, 2007, the date the claim for increase was received, the RO indicated that a TDIU claim was inferred.  It was noted that the Veteran was found to meet the schedular criteria for a TDIU, and that the Veteran was not working.  Entitlement to a TDIU was denied.

On February 16, 2012, the Veteran submitted a VA Form 21-8940 which the RO processed as a claim to establish TDIU.  In an April 2012 rating decision, the RO denied the Veteran's TDIU claim, noting that the Veteran was still working.  It was also indicated that the TDIU claim was filed on February 16, 2012.  Therefore, if granted, the effective date of the "traditional" TDIU claim may be assigned from February 15, 2011, one year before he filed his "traditional" TDIU claim.  38 C.F.R. § 3.400(o)(1), (2) (2013). 

In February 2013 the Veteran submitted a statement to the RO which was noted to be a notice of disagreement with the April 2012 rating decision denying a TDIU.  If this statement is considered as a notice of disagreement with the RO's denial of the Veteran's "traditional" TDIU claim, then the Veteran's "traditional" TDIU claim is in appellate status.  Unfortunately, the matter has not been perfected as to allow the Board to undertake appellate review, and thus, the Board may only remand the matter for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

However, the Board notes that, because the Veteran's Rice-type TDIU claim is considered to be a component of his claim for an increased evaluation, effectively, the TDIU appeal was perfected when his increased rating claim appeal was perfected, in May 2009.  Moreover, as noted above, the effective date of the Veteran's Rice-type TDIU claim may be assigned from November 29, 2006, as opposed to his "traditional" TDIU claim, which may only be assigned effective from February 16, 2011.  As such, it is advantageous to the Veteran for the Board to interpret the TDIU claim to be in appellate jurisdiction as the Rice-type TDIU as opposed to the "traditional" TDIU claim. 

In light of above, the TDIU claim before the Board is the Rice-type TDIU which is a component of his claim for an increased evaluation and was perfected to the Board in May 2009.  Accordingly, the Veteran's February 2013 statement is not considered to be a notice of disagreement with the April 2012 rating decision which denied the his "traditional" TDIU claim, but rather, is accepted as a statement in support of his Rice-type TDIU claim. 

The Board finds that before the TDIU issue can be adjudicated, additional development needs to be conducted.  Initially, the Board notes that the Veteran was referred to VA vocational rehabilitation services in September 2008.  Although it is unclear whether the Veteran participated in Vocational Rehabilitation as a result of this referral, the Board finds that the Veteran's VA Vocational Rehabilitation records, if any, would be useful in adjudicating the issues on appeal.  The Court has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect the issues on appeal.  38 C.F.R. § 3.159(c) (2013).

Additionally, although the Veteran indicated in his February 2012 statement (VA Form 21-4138) that the public school systems will not necessarily volunteer employee termination information for substitute teachers, he did not indicate that he attempted to obtain any of these records.  Moreover, he indicated that he appealed his termination on two occasions.  None of these records are in the claims file, and the only information from the Joplin and Springfield Public School Systems, which is from March 2010, does not indicate that the Veteran was terminated.  As such, the Board finds that further development needs to be undertaken in order to obtain any records of termination from the Joplin and Springfield Public School Systems, or Kelly Services, and any records of the Veteran's appeal of any such termination.

As described above, the Veteran's reported employment history is inconsistent.  Because the Veteran's claim is reliant on his occupational and educational background, as recounted above, the Board concludes that the RO must conduct whatever actions are necessary to verify the Veteran's complete educational and occupational background.  Although the Veteran has previously completed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran should be requested to complete one which includes his more recent employment doing light carpentry work and photography.  The Board observes that a completed VA Form 21-8940 is required for a grant of a total disability evaluation based on individual unemployability due to service connected disorders.  See M21-1MR, IV.ii.2.F.25.a.

Moreover, there is no comprehensive opinion, taking into account an accurate report of the Veteran's employment history, as well as a review of all available records, regarding whether the Veteran's bipolar disorder renders him unable to obtain substantially gainful employment consistent with his education and industrial background.  Notably, the Veteran has earned a bachelor's and a master's degree.

As the Veteran receives treatment through VA, and the most recent treatment records are from September 2011, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 21-8940 and request that he complete it.  He should also be advised that he may submit other evidence, such as statements from previous employers or his Social Security earnings record, in support of his claim. 

2.  Contact the Veteran and request that he complete and submit to VA a signed authorization for release of all records associated with his employment as a substitute teacher with the Springfield Public School System (either directly through the school system or through Kelly Services), the Joplin Public School System, and the Neosho Public School System.  After receiving the completed authorization, undertake all appropriate efforts to attempt to obtain these employment records, to include any records regarding any termination from employment and appeal of such.  In light of 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.

3.  Obtain copies of the Veteran's VA treatment records dating from September 2011 to the present, and associate them with the claims file.

4.  Contact the appropriate repository and attempt to obtain all VA Vocational Rehabilitation records, if any, for the Veteran, pursuant to his September 2008 referral for Vocational Rehabilitation.  Associate all received records, if any, with the claims file.  Any negative response should be documented in the claims file.

5.  After the foregoing record development is completed, provide the Veteran a VA psychiatric examination to determine the current nature and severity of the Veteran's service-connected bipolar disorder and the Veteran's ability to obtain and maintain gainful employment solely on the basis of his service-connected disability.  The claims file must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  A complete rationale for all opinions must be provided.

The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his bipolar disorder, including the frequency, duration, intensity, onset of any change in symptoms, and functional effects of symptoms.  The examiner should specifically include a GAF score due to the bipolar disorder.  All signs and symptoms of the Veteran's bipolar disorder should be reported in detail, and the examiner should describe the impact of the Veteran's bipolar disorder on his occupational and social functioning.

The examiner is also asked to assess the Veteran's ability to obtain and maintain gainful employment solely on the basis of bipolar disorder and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disability prevents him from engaging in substantially gainful employment consistent with his education and occupational experience. 

When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.

If, however, after a review of the record, an opinion on employability is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion on employability is beyond what may be reasonably concluded based on the evidence of record, considering current medical knowledge.  Any additional development deemed necessary in order to provide the requested opinion should be obtained.

6.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

7.  After the development requested is completed, adjudicate the claim for a higher initial evaluation for bipolar disorder, and entitlement to total disability rating based upon individual unemployability due to service-connected disability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



